70 F.3d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Juan Jesus Medina RODRIGUEZ, Defendant-Appellant.
No. 94-50551.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 13, 1995.Decided Nov. 13, 1995.

1
Before:  BROWNING and PREGERSON, Circuit Judges, and TANNER,* District Judge.


2
MEMORANDUM**


3
Defendant Juan Jesus Medina Rodriguez, a citizen of Mexico, entered a conditional guilty plea to being a deported alien found in the United States in violation of 8 U.S.C. Sec. 1326(a) and (b).  The district court sentenced Mr. Medina to thirty months imprisonment, two years of supervised release, and a $50 special assessment.  Mr. Medina appeals both his sentence and the district court's denial of his motions to suppress certain statements.


4
1. The district court properly denied Mr. Medina's motion to suppress statements he made at his civil deportation proceedings.  Miranda warnings are not required in civil court proceedings.  See U.S. v. Kilgroe, 959 F.2d 802, 804 (9th Cir.1992).


5
2. The district court failed to make appropriate factual findings in denying Mr. Medina's motion to suppress statements he made to Agent Lopez while in INS custody.  See U.S. v. Prieto-Villa, 910 F.2d 601, 606-610 (9th Cir.1990).  We, therefore, remand to the district court to determine whether Agent Lopez advised Mr. Medina of his Miranda rights and whether Mr. Medina knowingly and intelligently waived those rights.


6
3. The district court properly denied Mr. Medina's motion to limit his sentence to a maximum of two years based on the INS I-294 form which he was given before his deportations.  See U.S. v. Ullysis-Salazar, 28 F.3d 932, 935-938 (9th Cir.1994), cert. denied, 115 S.Ct. 1367 (1995).


7
We affirm in part, reverse in part, and remand to the district court for further proceedings.



*
 The Honorable Jack E. Tanner, United States District Judge for the Western District of Washington, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3